Citation Nr: 1815821	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO. 14-32 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1988 to August 1988, June 1989 to August 1989, and November 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference. A transcript is included in the claims file.


FINDINGS OF FACT

1. The Veteran experienced acoustic trauma in service. 

2. With resolution of the factual doubt in the Veteran's favor, tinnitus and bilateral hearing loss were incurred in service.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends his bilateral hearing loss and tinnitus are a result of acoustic trauma while in service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus and bilateral hearing loss, organic diseases of the nervous system, are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 
38 U.S.C. §§ 1101, 1112, 1113, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385.

The Veteran demonstrates current hearing loss and tinnitus disabilities. Upon VA audiological examination in February 2014, the Veteran's pure tone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
45
10
LEFT
30
45
45
45
15

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 in the left ear. The Veteran has also noted regular, intense ringing in his ears. See July 2013 Letter from the Veteran. Tinnitus is a condition capable of lay observation and diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Veteran's statements with respect to the onset of symptoms of his bilateral tinnitus are consistent and competent. 

The Veteran has reported experiencing acoustic trauma during service. Although service treatment records are absent for any diagnosis of, or treatment for tinnitus, the Veteran reports that he was routinely exposed to hazardous noise due to his Military Occupational Specialty (MOS) as a Tank Crewman, as well as his combat experience. As a result of his service, the Veteran was awarded the Combat Action Ribbon. The Veteran has reported that he did not use ear protection during these episodes of acoustic trauma and there is no evidence to counter this assertion. In the absence of such evidence, the Veteran's statements are presumed credible and consistent with the places, types, and circumstances of his service. Accordingly, noise exposure is recognized. See 38 U.S.C. § 1154(a) (2012). 

The Veteran is diagnosed with tinnitus and bilateral hearing loss, he experienced acoustic trauma in service, and has experienced a continuity of symptomatology since separating from service. 

At his May 1988 induction examination for his first period of service, audiometry results indicated pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
15
30
20
15

No separation examination was provided. No other hearing tests were conducted during service.

The Veteran underwent audiological examination in January 1996 in conjunction with becoming a firefighter. Audiometry results indicated pure tone thresholds as follows:




HERTZ


500
1000
2000
3000
RIGHT
10
20
15
10
LEFT
5
20
35
25

A private audiological examiner noted in June 2013 that the Veteran has a significant history of noise exposure in service and has experienced deteriorating hearing and tinnitus since separation.

Although the February 2014 VA examiner asserted that the Veteran's tinnitus and bilateral hearing loss were less likely than not caused by or a result of military noise exposure, the VA examiner appears to have based that opinion on the Veteran's service treatment records and relevant medical literature without consideration of the Veteran's statements of continuous symptoms since service. Accordingly, the February 2014 VA examiner's opinion is not sufficient as it does not consider all the relevant evidence, to include lay evidence that the Board has presumed credible. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion). 

Given the short time-period between the Veteran's discharge and the demonstrated worsening of his hearing and onset of tinnitus symptoms, the Board finds that the criteria for service connection for bilateral hearing loss and tinnitus have been approximated and the claim will be granted. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The issues of service connection for bilateral hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


